--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS AGREEMENT made as of the 15th day of September, 2010.

BETWEEN:

CLISBAKO MINERALS INC., a British Columbia corporation having its
registered office at #950, 650 West Georgia Street, Vancouver, BC V6B 4N8

(the "Optionor")

OF THE FIRST PART

AND:

MANADO GOLD CORP., a British Columbia corporation having its registered
office at #950, 650 West Georgia Street, Vancouver, BC V6B 4N8

(the "Optionee")

OF THE SECOND PART

WHEREAS:

A.                     The Optionor is the owner of certain mineral claims
located in the Cariboo Mining Division of British Columbia;

B.                     The Optionor has agreed to grant an exclusive option to
the Optionee to acquire an interest in and to the Property, on the terms and
conditions hereinafter set forth;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by the Optionee to the Optionor (the receipt of which is hereby
acknowledged), the parties agree as follows:

DEFINITIONS

1.                     For the purposes of this Agreement the following words
and phrases shall have the following meanings, namely:

(a)

"Exploration Expenditures" means the sum of all costs of acquisition and
maintenance of the Property, all expenditures on the exploration and development
of the Property, and all other costs and expenses of whatsoever kind or nature
incurred or chargeable by the Optionee with respect to the exploration of the
Property;


  (b)

"Option" means the option to acquire a 75% interest in and to the Property as
provided in this Agreement;

        (c)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

        (d)

"Property" means the mineral claims described in Schedule "A" hereto including
any replacement or successor claims, and all mining leases and other mining
interests derived from any such claims. Any reference herein to any mineral
claim comprising the Property includes any mineral leases or other interests
into which such mineral claim may have been converted;

        (e)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property;


--------------------------------------------------------------------------------

2

  (f)

"Shares" means common shares in the capital of the Optionee to be issued to the
Optionor pursuant to the exercise of the Option.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR

2. (a) The Optionor represents and warrants to and covenants with the Optionee
that:


  (i)

it is legally entitled to hold the Property and the Property Rights and will
remain so entitled until the interest of the Optionor in the Property which is
subject to the Option has been duly transferred to the Optionee as contemplated
hereby;

        (ii)

it is, and at the time of each transfer to the Optionee of an interest in the
mineral claims comprising the Property pursuant to the exercise of the Option it
will be, the recorded holder and beneficial owner of all of the mineral claims
comprising the Property free and clear of all liens, charges and claims of
others, except as noted on Schedule "A", and no taxes or rentals are or will be
due in respect of any of the mineral claims;

        (iii)

the mineral claims comprising the Property have been duly and validly located
and recorded pursuant to the laws of the jurisdiction in which the Property is
situate and, are in good standing with respect to all filings, fees, taxes,
assessments, work commitments or other conditions on the date hereof and until
the dates set opposite the respective names thereof in Schedule "A";

        (iv)

there are not any adverse claims or challenges against or to the ownership of or
title to any of the mineral claims comprising the Property, nor to the knowledge
of the Optionor is there any basis therefor, and there are no outstanding
agreements or options to acquire or purchase the Property or any portion
thereof, and no person;

        (v)

it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing under the laws of its jurisdiction of
incorporation, amalgamation or continuation;

        (vi)

it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Optionor or any shareholders' or
directors' resolution, indenture, agreement or other instrument whatsoever to
which the Optionor is a party or by which it is bound or to which it or the
Property may be subject; and

        (vii)

no proceedings are pending for, and the Optionor is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of the
Optionor or the placing of the Optionor in bankruptcy or subject to any other
laws governing the affairs of insolvent corporations.


  (b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionee, and a breach of any one or more thereof
may be waived by the Optionee in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution of this Agreement and of any transfers,
assignments, deeds or further documents respecting the Property.


--------------------------------------------------------------------------------

3

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

3. (a) The Optionee represents and warrants to and covenants with the Optionor
that:


  (i)

it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing under the laws of its jurisdiction of
incorporation, amalgamation or continuation;

        (ii)

it is lawfully authorized to hold mineral claims and real property under the
laws of the jurisdiction in which the Property is situate;

        (iii)

it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Optionee or any shareholders' or
directors' resolution, indenture, agreement or other instrument whatsoever to
which the Optionee is a party or by which it is bound or to which it or the
Property may be subject;

        (iv)

no proceedings are pending for, and the Optionee is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of the
Optionee or the placing of the Optionee in bankruptcy or subject to any other
laws governing the affairs of insolvent corporations; and

        (v)

the Shares will, at the time of delivery to the Optionor, be duly authorized and
validly allotted and issued as fully paid and non-assessable free of any liens,
charges or encumbrances.


  (b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionor and a breach of any one or more thereof
may be waived by the Optionor in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.

GRANT AND EXERCISE OF OPTION

4.

(a)

The Optionor hereby grants to the Optionee the sole and exclusive right and
option to acquire a 75% undivided interest in and to the Property free and clear
of all charges, encumbrances and claims.

        (b) The Option shall be exercised by the Optionee;


  (i)

paying the Optionor US$150,000 as follows:

        (A)

$50,000 on execution of this Agreement;

  (B)

a further $50,000 on or before October 31, 2010; and

  (C)

a further $50,000 on or before January 31, 2011.

          (ii)

allotting and issuing an aggregate of 600,000 Shares to the Optionor, as fully
paid and non-assessable, as follows:

        (A)

100,000 Shares on or before September 15, 2011;

  (B)

a further 200,000 Shares on or before September 15, 2012; and

  (C)

a further 300,000 Shares on or before September 15, 2013.

          (iii)

incurring Exploration Expenditures of CAD$650,000 on the Property as follows:


--------------------------------------------------------------------------------

4

  (A)

$100,000 on or before September 15, 2011;

  (B)

a further $300,000 on or before September 15, 2012; and

  (C)

a further $250,000 on or before September 15, 2013.

In the event that the Optionee spends, in any of the above periods, less than
the specified sum, it may pay to the Optionor the difference between the amount
it actually spent and the specified sum before the expiry of that period in full
satisfaction of the Exploration Expenditures to be incurred. In the event that
the Optionee spends, in any period, more than the specified sum, the excess
shall be carried forward and applied to the Exploration Expenditures to be
incurred in succeeding periods or to the Optionee's costs under the joint
venture agreement to be entered into upon the exercise of the Option.

  (c)

If and when the Option has been exercised:

          (i)

a 75% undivided right, title and interest in and to the Property shall vest in
the Optionee free and clear of all charges, encumbrances and claims; and

          (ii)

the Optionor and the Optionee shall enter into a joint venture agreement
substantially in the form attached hereto as Schedule "B".

5.                     The Optionor shall, forthwith after the exercise of the
Option by the Optionee, deliver to the Optionee duly executed transfers of the
appropriate interest in the Property which shall have been acquired by the
Optionee upon exercise of the Option.

RIGHT OF ENTRY

6.                     Throughout the Option Period the directors and officers
of the Optionee and its servants, agents and independent contractors, shall have
the sole and exclusive right in respect of the Property to:

  (a)

enter thereon;

        (b)

have exclusive and quiet possession thereof;

        (c)

do such prospecting, exploration, development and other mining work thereon and
thereunder as the Optionee in its sole discretion may determine advisable;

        (d)

bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

        (e)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD

7.                     During the Option Period the Optionee shall:

  (a)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from the Optionee's
activities thereon except those at the time contested in good faith by the
Optionee;

        (b)

record all exploration work carried out on the Property by the Optionee as
assessment work;

        (c)

permit the directors, officers, employees and designated consultants of the
Optionor, at their own risk and expense, access to the Property at all
reasonable times, and the Optionor agrees to


--------------------------------------------------------------------------------

5

 

indemnify the Optionee against and to save it harmless from all costs, claims,
liabilities and expenses that the Optionee may incur or suffer as a result of
any injury (including injury causing death) to any director, officer, employee
or designated consultant of the Optionor while on the Property;

        (d)

do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

        (e)

indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionee's activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of
claims arising or damages suffered after termination of the Option if upon
termination of the Option any workings on or improvements to the Property made
by the Optionee are left in a safe condition;

        (f)

permit the Optionor, at its own expense, reasonable access to the results of the
work done on the Property during the last completed calendar year;

        (g)

deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

TERMINATION OF OPTION BY OPTIONEE

8. (a) The Option shall terminate:


  (i)

upon the Optionee failing to incur or make any expenditure or payment or
issuance of shares which must be incurred or made or issued in exercise of the
Option; or

          (ii)

at any other time, by the Optionee giving notice of such termination to the
Optionor.

          (b)

If the Option is terminated the Optionee shall:

          (i)

leave in good standing for a period of at least twelve (12) months from the
termination of the Option Period those mineral claims comprising the Property;

          (ii)

deliver or make available at no cost to the Optionor within ninety (90) days of
such termination, all drill core, copies of all reports, maps, assay results and
other relevant technical data compiled by, prepared at the direction of, or in
the possession of the Optionee with respect to the Property and not theretofore
furnished to the Optionor.

          (c)

Notwithstanding the termination of the Option, the Optionee shall have the
right, within a period of 180 days following the end of the Option Period, to
remove from the Property all buildings, plant, equipment, machinery, tools,
appliances and supplies which have been brought upon the Property by or on
behalf of the Optionee, and any such property not removed within such 180 day
period shall thereafter become the property of the Optionor.

TRANSFERS

9.

(a)

The Optionee may at any time either during the Option Period or thereafter,
sell, transfer or otherwise dispose of all or any portion of its interest in and
to the Property and this Agreement provided that any purchaser, grantee or
transferee of any such interest shall have first delivered to the Optionor its
agreement relating to this Agreement and to the Property, containing:


  (i)

a covenant to perform all the obligations of the Optionee to be performed under
this Agreement in respect of the interest to be acquired by it from the Optionee
to the same extent as if this Agreement had been originally executed by such
purchaser, grantee or transferee; and


--------------------------------------------------------------------------------

6

  (ii)

a provision subjecting any further sale, transfer or other disposition of such
interest in the Property and this Agreement or any portion thereof to the
restrictions contained in this paragraph (a).

          (b)

No assignment by the Optionee of any interest less than its entire interest in
this Agreement and in the Property shall, as between the Optionee and the
Optionor, discharge it from any of its obligations hereunder, but upon the
transfer by the Optionee of the entire interest at the time held by it in this
Agreement, whether to one or more transferees and whether in one or in a number
of successive transfers, the Optionee shall be deemed to be discharged from all
obligations hereunder save and except for the fulfillment of contractual
commitments accrued due prior to the date on which the Optionee shall have no
further interest in this Agreement.

          (c)

If the Optionor should receive a bona fide offer from an independent third party
(the "Proposed Purchaser") dealing at arm's length with the Optionor to purchase
all or a part of its interest in the Property, which offer the Optionor desires
to accept, or if the Optionor intends to sell all or a part of its interest in
the Property:

          (i)

The Optionor shall first offer (the "Offer") such interest in writing to the
Optionee upon terms no less favourable than those offered by the Proposed
Purchaser or intended to be offered by the Optionor, as the case may be.

          (ii)

The Offer shall specify the price, terms and conditions of such sale, the name
of the Proposed Purchaser and shall, in the case of an intended offer by the
Optionor, disclose the person or persons to whom the Optionor intends to offer
its interest and, if the offer received by the Optionor from the Proposed
Purchaser provides for any consideration payable to the Optionor otherwise than
in cash, the Offer shall include the Optionor's good faith estimate of the cash
equivalent of the non-cash consideration.

          (iii)

If within a period of 60 days of the receipt of the Offer the Optionee notifies
the Optionor in writing that it will accept the Offer, the Optionor shall be
bound to sell such interest to the Optionee on the terms and conditions of the
Offer. If the Offer so accepted by the Optionee contains the Optionor's good
faith estimate of the cash equivalent of the non cash consideration as
aforesaid, and if the Optionee disagrees with the Optionor's best estimate, the
Optionee shall so notify the Optionor at the time of acceptance and the Optionee
shall, in such notice, specify what it considers, in good faith, the fair cash
equivalent to be and the resulting total purchase price. If the Optionee so
notifies the Optionor, the acceptance by the Optionee shall be effective and
binding upon the Optionor and the Optionee, and the cash equivalent of any such
non-cash consideration shall be determined by binding arbitration and shall be
payable by the Optionee, subject to prepayment as hereinafter provided, within
60 days following its determination by arbitration. The Optionee shall in such
case pay to the Optionor, against receipt of an absolute transfer of clear and
unencumbered title to the interest of the Optionor being sold, the total
purchase price which is specified in its notice to the Optionor and such amount
shall be credited to the amount determined following arbitration of the cash
equivalent of any non-cash consideration.

          (iv)

If the Optionee fails to notify the Optionor before the expiration of the time
limited therefor that it will purchase the interest offered, the Optionor may
sell and transfer such interest to the Proposed Purchaser at the price and on
the terms and conditions specified in the Offer for a period of sixty (60) days,
but the terms of this paragraph shall again apply to such interest if the sale
to the Proposed Purchaser is not completed within such sixty (60) days.


--------------------------------------------------------------------------------

7

  (v)

Any sale hereunder shall be conditional upon the Proposed Purchaser delivering a
written undertaking to the Optionee, in form and substance satisfactory to its
counsel, to be bound by the terms and conditions of this Agreement.

SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT

10.                     The Optionee may at any time during the Option Period
elect to abandon any one or more of the mineral claims comprised in the Property
by giving notice to the Optionor of such intention. Any claims so abandoned
shall be in good standing under the laws of the jurisdiction in which they are
situate for at least twelve (12) months from the date of abandonment. Upon any
such abandonment, the mineral claims so abandoned shall for all purposes of this
Agreement cease to form part of the Property and, if title to such claims has
been transferred to the Optionee the Optionee shall retransfer such title to the
Optionor at the Optionee's expense.

FORCE MAJEURE

11. (a)

If the Optionee is at any time either during the Option Period or thereafter
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons, other than lack of
funds, beyond the control of the Optionee, the time limited for the performance
by the Optionee of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay, but nothing
herein shall discharge the Optionee from its obligations hereunder to maintain
the Property in good standing;

   



(b)

The Optionee shall give prompt notice to the Optionor of each event of force
majeure and upon cessation of such event shall furnish to the Optionor with
notice to that effect together with particulars of the number of days by which
the obligations of the Optionee hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

CONFIDENTIAL INFORMATION

12.                          No information furnished by the Optionee to the
Optionor hereunder in respect of the activities carried out on the Property by
the Optionee shall be published or disclosed by the Optionor without the prior
written consent of the Optionee, but such consent in respect of the reporting of
factual data shall not be unreasonably withheld, and shall not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities or corporation laws, regulations or policies.

ARBITRATION

13. (a)

All questions or matters in dispute under this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

   



(b)

It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than 10 days' prior
notice of its intention to do so to the other party, together with particulars
of the matter in dispute. On the expiration of such ten (10) days, the party who
gave such notice may proceed to refer the dispute to arbitration as provided in
paragraph (c).

   



(c)

The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within fifteen
(15) days after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within thirty
(30) days of the appointment of the last appointed arbitrator, unanimously agree
on the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within fifteen (15) days after receiving notice of the appointment of
the first arbitrator, the first arbitrator shall be the only arbitrator. If the
two arbitrators appointed by the parties shall be unable to agree on the
appointment of the chairman,


--------------------------------------------------------------------------------

8

 

the chairman shall be appointed under the provisions of the Commercial
Arbitration Act of British Columbia. Except as specifically otherwise provided
in this section, the arbitration herein provided for shall be conducted in
accordance with such Act. The chairman, or in the case where only one arbitrator
is appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, for the purpose of hearing the evidence and representations of
the parties, and he shall preside over the arbitration and determine all
questions of procedure not provided for under such Act or this section. After
hearing any evidence and representations that the parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the parties.
The expense of the arbitration shall be paid as specified in the award.

        (d)

The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.

DEFAULT

14.                          If at any time during the Option Period the
Optionee is in default of any provision in this Agreement (other than the
provisions of subparagraph 4(b) for which no notice of default need be given),
the Optionor may terminate this Agreement, but only if:

  (a)

it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and

        (b)

the Optionee has not, within forty-five (45) days following delivery of such
notice of default, cured such default or commenced proceedings to cure such
default by appropriate payment or performance, the Optionee hereby agreeing that
should it so commence to cure any default it will prosecute the same to
completion without undue delay.

                          Should the Optionee fail to comply with the provision
of subparagraph (b), the Optionor may thereafter terminate this Agreement by
giving notice thereof to the Optionee.

RULE AGAINST PERPETUITIES

15.                     If any right, power or interest held by or to be
acquired by any party in the Property under this Agreement would violate the
rule against perpetuities, then such right, power or interest shall terminate at
the expiration of twenty (20) years after the death of the last survivor of all
the lineal descendants of Her Majesty, Queen Elizabeth II of England, living on
the date of the execution of this Agreement.

NOTICES

16.                     Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
delivered, telegraphed or telecopied to such party at the address for such party
specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered or telegraphed
or, if given by telecopier, shall be deemed conclusively to be the next business
day. Either party may at any time and, from time to time, notify the other party
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

GENERAL

17. (a)

This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

   



(b)

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.


--------------------------------------------------------------------------------

9

  (c)

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Property.

        (d)

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

        (e)

This Agreement shall be governed by and construed in accordance with the laws of
British Columbia and shall be subject to the approval of all securities
regulatory authorities having jurisdiction.

        (f)

Time shall be of the essence in this Agreement.

        (g)

Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.

        (h)

Any reference in this Agreement to currency shall be deemed to be United States
currency.

        (i)

This Agreement may be executed in several parts in the same form and such parts
as so executed shall together constitute one original agreement, and such parts,
if more than one, shall be read together and construed as if all the signing
parties hereto had executed one copy of this Agreement.

        (j)

This Agreement has been prepared by O’Neill Law Corporation acting solely on
behalf of the Optionor and the Optionee acknowledges that it has consented to
O’Neill Law Corporation acting for the Optionor and that it has been advised to
obtain independent legal advice.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CLISBAKO MINERALS INC.   by its authorized signatory:           /s/ David K.
Ryan   David K. Ryan   President & Director           MANADO GOLD CORP.   by its
authorized signatory:           /s/ Logan B. Anderson   Logan B. Anderson  
President & Director  


--------------------------------------------------------------------------------

SCHEDULE "A"

THE PROPERTY

Tenure
Number Claim
Name Owner
Map
Number Issue Date
Good To Date
Area (ha)
530325   219497 (100%) 093C 2006/Mar/20 2010/Oct/29 489.55 530328   219497
(100%) 093C 2006/Mar/20 2010/Oct/29 489.737 530329   219497 (100%) 093C
2006/Mar/20 2010/Oct/29 313.297 530387 DENT 1 219497 (100%) 093C 2006/Mar/22
2010/Oct/29 391.808 530462 DENT 2 219497 (100%) 093C 2006/Mar/24 2010/Oct/29
391.811 530464 DENT 3 219497 (100%) 093C 2006/Mar/24 2010/Oct/29 391.662 530465
DENT 4 219497 (100%) 093C 2006/Mar/24 2010/Oct/29 313.21 534877 BAKO 7 219497
(100%) 093C 2006/Jun/05 2010/Oct/29 293.618 534928 DENT 6 219497 (100%) 093C
2006/Jun/06 2010/Oct/29 293.618 535450 DENT 5 219497 (100%) 093C 2006/Jun/12
2010/Oct/29 19.578

All located in the Cariboo Mining Division, British Columbia

--------------------------------------------------------------------------------

SCHEDULE “B”

FORM OF JOINT VENTURE AGREEMENT

--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT

THIS AGREEMENT made as of the __________________________day of
___________________, 2010.

BETWEEN:

CLISBAKO MINERALS INC., a British Columbia corporation having its
registered office at #950, 650 West Georgia Street, Vancouver, BC V6B 4N8

(the "Optionor")

OF THE FIRST PART

AND:

MANADO GOLD CORP., a British Columbia corporation having its
registered office at #950, 650 West Georgia Street, Vancouver, BC V6B 4N8

(the "Optionee")

OF THE SECOND PART

WHEREAS:

A.                The Optionor owns an undivided *% interest and the Optionee
owns an undivided *% interest in and to the Property; and

B.                The parties have agreed to create a joint venture to carry out
the continued exploration and development of the Property on the terms and
conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual covenants and agreements herein contained the parties hereto have
agreed and do hereby agree as follows:

1.                  INTERPRETATION

1.1                In this Agreement the following words, phrases and
expressions shall have the following meanings:

  (a)

"Accounting Procedure" means the procedure attached to this Agreement as
Appendix I by which the Joint Operation shall be accounted for.

        (b)

"Affiliate" shall have the meaning attributed to it in the British Columbia
Business Corporations Act.

        (c)

"Agreement" means this Joint Venture Agreement, as amended from time to time.

        (d)

"Assets" means all tangible and intangible goods, chattels, improvements or
other items including, without limiting the generality of the foregoing, land,
buildings, and equipment, excluding the Property, acquired for or made to the
Property under this Agreement or the cost of which is included in Prior
Exploration Costs.

        (e)

"Commercial Production" means the operation of the Property as a producing mine
and the production of mineral products therefrom (excluding bulk sampling, pilot
plant or test operations).

        (f)

"Completion Date" means the date on which it is demonstrated to the satisfaction
of the Management Committee that the preparing and equipping of the Mine for
Commercial Production is complete.


--------------------------------------------------------------------------------

2

  (g)

"Construction" means every kind of work carried out during the Construction
Period by the Operator in accordance with the Feasibility Report approved by the
Management Committee.

          (h)

"Construction Period" means, unless the Production Notice is subsequently
withdrawn, the period beginning on the date a Production Notice is given and
ending on the Completion Date.

          (i)

"Costs" means all items of outlay and expense whatsoever, direct or indirect,
with respect to Mining Operations in accordance with this Agreement. Without
limiting the generality of the foregoing, the following categories of Costs
shall have the following meanings:

          (i)

"Construction Costs" means those Costs incurred by the Participants during the
Construction Period including, without limiting the generality of the foregoing,
the Operator's fee;

          (ii)

“Exploration Costs" means those Costs incurred by the Participants during the
Exploration Period including, without limiting the generality of the foregoing,
the Operator's fee;

          (iii)

"Mine Costs" means Construction Costs and Operating Costs;

          (iv)

"Operating Costs" means those Costs incurred by the Participants subsequent to
the Completion Date including, without limiting the generality of the foregoing,
the Operator's fee; and

          (j)

"Exploration Period" means the period beginning on the date of this Agreement
and ending on the date an effective Production Notice is given. "Prior
Exploration Costs" means the expenditures and deemed expenditures of the parties
as determined in accordance with Appendix III.

          (k)

"Feasibility Report" means a detailed report demonstrating the feasibility of
placing any part of the Property into Commercial Production at an acceptable
rate of return on capital in such form and detail as is customarily required by
institutional lenders of major financing for mining projects and shall include a
reasonably assessment of the mineable ore reserves and their amenability to
metallurgical treatment, a complete description of the work, equipment and
supplies required to bring such part of the Property into Commercial Production
and the estimated cost thereof, a description of the mining methods to be
employed and a financial appraisal of the proposed operations supported by
explanations of the following information:

         

-

a description of that part of the Property to be covered by the proposed mine;

     

 

 

-

the estimated recoverable reserves of minerals and the estimated composition and
content thereof;

     

 

 

-

the proposed procedure for development, mining and production;

     

 

 

-

results of ore amenability tests;

     

 

 

-

the nature and extent of the facilities proposed to be acquired which may
include mill facilities, if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study shall also include a
preliminary design for such mill;

     

 

 

-

the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed mine including a schedule of timing of such requirements;


--------------------------------------------------------------------------------

3

 

-

all environmental impact studies and costs;

     

 

 

-

the period in which it is proposed the Property be put into Commercial
Production;

     

 

 

-

such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other economic
considerations; and

     

 

 

-

working capital requirements for the initial four month operation of the
Property as a mine or such longer period as may be reasonably justified in the
circumstances.

          (l)

"Interest" means the undivided beneficial percentage interest in the Property,
the Assets and any Mine which is subject to adjustment during the Exploration
Period according to Article 8, and subsequent to the Exploration Period
according to Article 11.

          (m)

"Joint Operation" means the joint venture formed pursuant to Article 2 for the
purpose of exploring and developing the Property and operating it as a Mine.

          (n)

"Management Committee" means the committee established pursuant to Article 4.

          (o)

"Mine" means the workings established and Assets acquired including, without
limiting the generality of the foregoing, development headings, plant and
concentrator installations, infrastructure, housing, roads, airport and other
facilities in order to bring the Property into Commercial Production.

          (p)

"Minerals" means all ores, and concentrates derived therefrom, and all minerals,
precious and base, metallic and non-metallic, in, on or under the Property which
may lawfully be explored for, mined and sold.

          (q)

"Mining Operations" means every kind of work done by or on behalf of the
Operator:

          (i)

on or in respect of the Property in accordance with a Program or Production
Notice; or

          (ii)

if not provided for in a Program or Production Notice, unilaterally and in good
faith to maintain the Property in good standing, to prevent waste or to
otherwise discharge any obligation which is imposed upon it pursuant to this
Agreement and in respect of which the Management Committee has not given it
directions;

         

including, without limiting the generality of the foregoing, investigating,
prospecting, exploring, developing, property maintenance, preparing reports,
estimates and studies, designing, equipping, improving, surveying, Construction
and mining, milling concentrating, rehabilitation, reclamation, and
environmental protection.

          (r)

"Operating Plan" shall mean a plan prepared in accordance with Article 14 for
the operation of the Mine.

          (s)

"Operating Year" shall mean a 12 month period, the first Operating Year to
commence on the day after the Completion Date and each succeeding Operating Year
commencing immediately after the expiration of the preceding Operating Year.

          (t)

"Operator" means the party or other person appointed as the Operator in
accordance with Article 5.


--------------------------------------------------------------------------------

4

  (u)

"Participant" means a party that has elected to contribute to Exploration Costs
or Mine Costs, as the case may be.

        (v)

"Party" or "Parties" means the parties to this Agreement and their respective
successors and permitted assigns which become parties pursuant to this
Agreement.

        (w)

"Prime Rate" means the rate of interest from time to time stated by the Royal
Bank of Canada at its main branch in Vancouver, British Columbia, as being its
prime rate on Canadian dollar demand loans.

        (x)

"Production Notice" means a notice which is given to each of the Parties
pursuant to Article 10 respecting the establishment of a Mine on and Commercial
Production from the Property.

        (y)

"Program" means the work plan and budget of Mining Operations conducted during
the Exploration Period and adopted pursuant to Article 8.

        (z)

"Property" means the mineral properties described in Appendix IV and any
additional mineral properties that become part of the Property pursuant to this
Agreement, the Minerals therein, all information obtained from Mining Operations
and those rights and benefits appurtenant to the Property that are acquired for
the purpose of conducting Mining Operations. A reference to Property shall
include a reference to any portion thereof.

        (aa)

"Proportionate Share" means the share which is equal to a Party's Interest.

        (bb)

"Simple Majority" means a decision made by the Management Committee by greater
than 50% of the votes entitled to be cast.

        (cc)

"$" means United States dollars.

1.2                The words "Article", "Section", "Subsection", "Paragraph",
"Subparagraph", "Clause", "herein" and "hereunder" refer to this Agreement. The
words "this Agreement" include every Schedule or Appendix attached hereto.

1.3                The captions and the emphases of the defined terms have been
inserted for convenience and do not define the scope of any provision.

2.                  FORMATION OF THE JOINT VENTURE

2.1                The Parties hereby agree, subject to Article 23, to associate
and participate in a joint venture for the sole purpose of exploring the
Property and, if deemed warranted, bringing the Property or a portion thereof
into Commercial Production by establishing and operating a Mine.

2.2                Except as expressly provided in this Agreement each party
shall have the right independently to engage in and receive full benefits from
business activities whether or not competitive with the Joint Operation without
consulting any other party. The doctrines of "corporate opportunity" or
"business opportunity" shall not be applied to any other activity, venture or
operation of any party with respect to any opportunity to acquire any assets
outside of the Property at any time, or within the Property after the
termination of this Agreement. Unless otherwise agreed in writing no Party shall
have any obligation to mill, beneficiate or otherwise treat any Minerals or any
other Party's share of Minerals in any facility owned or controlled by such
Party.

3.                  INTERESTS

3.1                Except as otherwise provided herein the parties shall bear
all Costs and all liabilities arising under this Agreement and shall own the
Property, the Assets and any Mine all in proportion to their respective
Interests.

--------------------------------------------------------------------------------

5

3.2                The respective initial Interests shall be as follows:

  (a)

Clisbako Minerals Inc. - 25%

        (b)

Manado Gold Corp. - 75%

4.                  MANAGEMENT COMMITTEE

4.1                A Management Committee shall be established on or forthwith
after the date of this Agreement. Except as herein otherwise provided the
Management Committee shall make all decisions in respect of Mining Operations.

4.2                Each Party, and the Operator if not a party, shall forthwith
appoint one representative and one alternate representative to the Management
Committee. The alternate representative may act for a party's representative in
his absence.

4.3                The Operator shall call a Management Committee meeting at
least once every 12 months and, in any event, within 14 days of being requested
to do so by any representative.

4.4                The Operator shall give notice specifying the time, place of
and the agenda for the meeting to all representatives at least seven days before
the time appointed for the meeting.

4.5                Notice of a meeting shall not be required if all
representatives are present and unanimously agree upon the agenda.

4.6                A quorum for any Management Committee meeting shall be
present if the representatives of Parties holding Interests totalling over 75%
are present. If a quorum is present at the meeting the Management Committee
shall be competent to exercise all of the authority, power and discretion herein
bestowed upon it. The Management Committee shall not transact any business at a
meeting unless a quorum is present at the commencement of the meeting but the
quorum need not be present throughout the meeting. A meeting at which a quorum
is not present shall be adjourned to the same time and place one week later at
which adjourned meeting a quorum shall be one representative of a Party.

4.7                The Management Committee shall decide every question
submitted to it by a vote with each Party's representative being entitled to
cast that number of votes which is equal to its Party's Interest. Unless
otherwise specifically required the Management Committee shall make decisions by
Simple Majority. In the event of a deadlock the Operator's representative or the
representative of a party who is Operator shall have a second or casting vote
shall not have a second or casting vote and the matter shall be submitted to
arbitration pursuant to Article 27.

4.8                The representative of the Operator shall be the chairman of
Management Committee meetings.

4.9                The secretary of the Management Committee shall be appointed
by the chairman and shall take minutes of that meeting and circulate copies
thereof to each representative.

4.10              The Management Committee may make decisions by obtaining the
consent in writing of the representatives of all Parties which consent may be in
one or more counterparts which together shall be deemed to constitute one
consent. Any decision so made shall be as valid as a decision made at a duly
called and held meeting of the Management Committee.

4.11              Management Committee decisions made in accordance with this
Agreement shall be binding upon all of the parties.

--------------------------------------------------------------------------------

6

4.12              Each party shall bear the expenses incurred by its
representatives and alternate representatives in attending meetings of the
Management Committee.

4.13              The Management Committee may establish such other rules of
procedure, not inconsistent with this Agreement, as the Management Committee
deems fit.

5.                  OPERATOR

5.1                The Optionee shall be the Operator until it resigns or is
removed by the Management Committee.

5.2                The Operator may resign as Operator by giving notice to all
the parties at least 90 days before its resignation. The Management Committee
shall thereupon select another Operator not later than the 90th day after
receipt of the previous Operator's notice of resignation.

5.3                The Management Committee may remove an Operator by six months
notice in writing and shall appoint a new Operator. If the Operator has failed
to perform in a manner that is consistent with good mineral exploration and
development practice or is in default of its duties and responsibilities under
this Agreement, and the Management Committee or another Party has given to the
Operator written notice setting forth particulars of the Operator's default and
the Operator has not within 30 days of such notice commenced to remedy the
default and thereafter to proceed continuously and diligently to complete all
required remedial action the other Party, and if there is more than one, the one
with the greatest Interest, shall become the Operator.

5.4                Upon the Operator making a voluntary or involuntary
assignment into bankruptcy or taking advantage of any legislation for the
winding-up or liquidation of the affairs of insolvent or bankrupt companies the
Operator shall automatically cease to be the Operator and the other Party or, if
there is more than one, the one with the greatest Interest, shall be appointed
as Operator.

5.5                The new Operator shall assume all of the rights, duties,
liabilities and status of Operator as provided in this Agreement. The new
Operator shall have no obligation to hire any employees of the former Operator.

5.6                Upon ceasing to be Operator the former Operator shall
forthwith deliver to the person nominated for that purpose by the Management
Committee, the custody of all Assets, Property, books, records, and other
property both real and personal relating to this Agreement.

5.7                If the Operator resigns or is removed and no other person
consents to act as Operator the Joint Operation shall terminate and the
provisions of Article 18 shall apply mutatis mutandis.

6.                  OPERATOR'S FEE

6.1                The Operator may charge the following sums in satisfaction of
its general overhead costs which are not charged directly as provided in the
Accounting Procedure:

  (a)

with respect to Programs:

          (i)

2% for each individual contract which includes an overhead charge by the person
contracted;

          (ii)

5% for each individual contract which exceeds $100,000 and does not include an
overhead charge by the person contracted;

          (iii)

10% of all other Exploration Costs;

          (b)

with respect to Construction, 1% of all Construction Costs;


--------------------------------------------------------------------------------

7

  (c)

subsequent to the Completion Date, 5% of all Operating Costs.

7.                  RIGHTS, DUTIES AND STATUS OF OPERATOR

7.1                The Operator in its operations hereunder shall be deemed to
be an independent contractor and shall be entitled to charge for its services
hereunder in accordance with the provisions of this Agreement and the Accounting
Procedure relative thereto. The Operator shall not act or hold itself out as
agent for any of the Parties nor make any commitments on their individual behalf
unless specifically permitted by this Agreement or directed in writing by such
Party.

7.2                Subject to any specific provision of this Agreement and
subject to it having the right to reject any direction on reasonable grounds by
virtue of its status as an independent contractor, the Operator shall perform
its duties hereunder in accordance with the directions of the Management
Committee and in accordance with this Agreement.

7.3                The Operator shall manage and carry out such Mining
Operations as the Management Committee may direct and in connection therewith
shall, in advance if reasonably possible, notify the Management Committee of any
change in Mining Operations which the Operator considers material and, if it is
not reasonably possible, the Operator shall notify the Management Committee so
soon thereafter as is reasonably possible.

7.4                The Operator shall have the sole and exclusive right and
authority to manage and carry out all Mining Operations and to enter into
contracts and sub-contracts on behalf of the Joint Operation with third parties
in respect thereof and incur the Costs required for that purpose. In so doing
the Operator shall, unless it obtains the approval of the Management Committee:

  (a)

comply with the provisions of all agreements or instruments of title under which
the Property or Assets are held;

        (b)

pay all Costs properly incurred promptly as and when due;

        (c)

keep the Property and Assets free of all liens and encumbrances other than
those, if any, in effect on the date of this Agreement, those the creation of
which is permitted pursuant to this Agreement, or builder's or mechanic's liens
arising out of the Mining Operations and, in the event of any lien being filed
as aforesaid, proceed with diligence to contest or discharge the same;

        (d)

prosecute claims or, where a defence is available, defend litigation arising out
of the Mining Operations provided that any Participant may join in the
prosecution or defence at its own expense;

        (e)

subject to section 19.2, perform such assessment work or make payments in lieu
thereof and pay such rentals, taxes or other payments and do all such other
things as may be necessary to maintain the Property in good standing including,
without limiting the generality of the foregoing, staking and restaking mining
claims, and applying for licenses, leases, grants, concessions, permits, patents
and other rights to and interests in the Minerals;

        (f)

maintain accounts in accordance with the Accounting Procedure provided that the
judgement of the Operator as to matters related to the accounting for which
provision is not made in the Accounting Procedure shall govern if the Operator's
accounting practices are in accordance with accounting principles generally
accepted in the mining industry in Canada;

        (g)

perform its duties and obligations hereunder in a sound and workmanlike manner
in accordance with sound mining and engineering practices and in substantial
compliance with all applicable federal, state, provincial, territorial and
municipal laws, by-laws, ordinances, rules and regulations and this Agreement;
and


--------------------------------------------------------------------------------

8

  (h)

prepare and submit draft Programs for each calendar year for consideration by
the Management Committee by the November 30th preceding such calendar year.

8.                  EXPLORATION PROGRAMS

8.1                Draft Programs submitted by the Operator to the Management
Committee shall contain a statement in reasonable detail of the proposed Program
and estimates of all Exploration Costs to be incurred.

8.2                The Management Committee shall review the draft Program
prepared and, if it deems fit, adopt the same with such modifications, if any,
as the Management Committee deems necessary. The Operator shall be entitled to
an allowance for a Cost overrun of 10% of a Program budget and any Costs so
incurred shall be deemed to be included in the Program.

8.3                The Operator shall forthwith submit the approved Program to
the Parties. Each Party may, within 30 days of receipt of the Program, give
notice to the Operator committing to contribute its Proportionate Share of the
Exploration Costs on that Program. A Party which fails to give notice within the
30 day period shall be deemed to have elected not to contribute.

8.4                If any party elects or is deemed to have elected not to
contribute to an approved Program the amounts to be contributed by the
Participants who elected to contribute to that Program shall be increased pro
rata, subject to the right of any of them to elect not to contribute more than
the amount initially committed by them. If a Participant elects not to
contribute more than the amount initially committed the Operator may elect not
to proceed with the approved Program or may prepare an amended Program and the
provisions of this Article shall apply to such amended Program.

8.5                The Operator shall be entitled to invoice each Participant:

  (a)

no more frequently than monthly for its Proportionate Share of Exploration Costs
incurred and paid by the Operator; or

        (b)

in advance of requirements but not more than 30 days for an advance of that
Participant's Proportionate Share of Exploration Costs.

Each invoice shall be signed by some responsible official of the Operator. Each
Participant shall pay to the Operator the amount invoiced within 30 days of
receipt of the invoice. If a Participant protests the correctness of an invoice
it shall nevertheless be required to make the payment subject to later
adjustment if such protest is sustained.

8.6                If after electing to participate any Participant (the
"Defaulting Party") fails to pay its Proportionate Share within the 30 day
period referred to in Paragraph 8.5 the Operator may by notice demand payment.
If no payment is made within the period of 30 days next succeeding the receipt
of the demand notice the Interest of the Defaulting Party shall be deemed to be
less than 20% and that interest will be converted to a 5% Net Profits Royalty to
be calculated and paid in accordance with Appendix II hereto, and that Party
shall have no further Interest. The Interests of the other Parties shall be
increased pro rata.

8.7                The Operator shall expend all monies advanced by a
Participant ratably with the advances of the other Participants. If the Operator
suspends or prematurely terminates a Program any funds advanced by a Participant
in excess of that Participant's Proportionate Share of Exploration Costs
incurred prior to the suspension or premature termination shall be refunded
forthwith.

8.8                If any Program is altered, suspended or terminated
prematurely so that the Exploration Costs incurred on that Program as altered,
suspended or terminated are less than 80% of the Exploration Costs

--------------------------------------------------------------------------------

9

originally proposed, any Party which elected or which is deemed to have elected
not to contribute its Proportionate Share of the Exploration Costs incurred on
that Program shall be given notice of the alteration, suspension or termination
by the Operator and shall be entitled to contribute its Proportionate Share of
the Exploration Costs incurred on that Program by payment thereof to the
Operator within 30 days after receipt of the notice. If payment is not made by
that Party within the 30 days aforesaid it shall, without a demand for payment
being required to be made thereafter by the Management Committee, forfeit its
right to contribute to that Program.

8.9                If a Party elects or is deemed to have elected not to
contribute to the Exploration Costs of any Program the Interest of that Party
shall be decreased and the Interest of each Participant contributing in excess
of its Proportionate Share of the Exploration Costs shall be increased so that
at all times during the Exploration Period the Interest of each Party will be
equal to its Exploration Costs and Prior Exploration Costs expressed as a
percentage of the Exploration Costs and Prior Exploration Costs of all Parties.
The party whose Interest has been reduced shall be entitled to receive details
of and to contribute to future Programs to the extent of its then Interest.

8.10              If a Party's Interest is reduced to 20% or less, that Interest
will be converted to a 5% Net Profits Royalty to be calculated and paid in
accordance with Appendix II hereto, and that Party shall have no further
Interest. The Interests of the other Parties shall be increased pro rata.

8.11              If the Operator fails to submit a draft Program for an
Operating Year by November 30 of the year preceding such Operating Year:

  (a)

the Operator shall not be entitled to submit a draft Program for the Operating
Year;

        (b)

the other Party, and if there is more than one, the Party with the greatest
Interest, may submit a draft Program (the "Non-Operator's Program") for the
Operating Year for consideration by the Management Committee;

        (c)

the Management Committee shall review the Non-Operator's draft Program and, if
it deems fit (the Operator not being entitled to vote with respect thereto),
adopt the Program with such modifications, if any, as the Management Committee
deems necessary and the adopted Program shall then be submitted to the parties
according to this Article;

        (d)

if the Operator is a Party and elects not to contribute to the Program it shall
cease to be the Operator and the Management Committee shall appoint a new
Operator (the former Operator not being entitled to vote with respect thereto).

8.12              If the Management Committee for any reason fails to adopt a
Program for an Operating Year by December 31 of the preceding year, the Operator
shall, subject to direction to the contrary by the Management Committee and the
receipt of the necessary funds, carry out such work and make such disbursements
as to meet the minimum requirements to maintain the Property in good standing.

9.                  FEASIBILITY REPORT

9.1                A Feasibility Report shall only be prepared with the approval
of the Management Committee. The Operator shall provide copies of the completed
Feasibility Report to each of the Parties forthwith upon receipt.

9.2                The Management Committee shall meet at reasonable intervals
and times to review the Feasibility Report and discuss whether the establishing
of a Mine and bringing the Property into Commercial Production in accordance
with the Feasibility Report is feasible or desirable.

9.3                If the Operator has not provided copies of a completed
Feasibility Report to each of the Parties with an Interest by the fifth
anniversary of this Agreement, any Party whose Interest is not less than 20% and
if

--------------------------------------------------------------------------------

10

there is more than one, the Party with the greatest Interest, may prepare a
Feasibility Report at its own expense (the "Non-Operator's Feasibility Report")
and submit it to the Management Committee.

10.                  PRODUCTION NOTICE

10.1                The Operator shall call a meeting of the Management
Committee to consider the Feasibility Report for a date no sooner than six
months after the Feasibility Report was provided to each of the Parties.

10.2                The Management Committee shall consider each Feasibility
Report prepared and may approve any Feasibility Report with such modifications,
if any, as it considers necessary or desirable. Such approval by the Management
Committee must be given by Participants holding aggregate Interests of not less
than 75%. If the Feasibility Report is a Non-Operator's Feasibility Report the
Operator is not entitled to vote with respect to the approval thereof. If a
Feasibility Report is approved as aforesaid the Management Committee shall
forthwith cause a Production Notice to be given to each of the Parties with an
Interest by the Operator stating that the Management Committee intends to
establish and bring a Mine into production pursuant to the Feasibility Report as
so approved.

11.                  ELECTION TO CONTRIBUTE

11.1                Each Party with an Interest may, within 120 days of receipt
of the Production Notice, give the Operator notice committing to contribute its
Proportionate Share of the Mine Costs. A Party which fails to give notice within
the 120 day period shall be deemed to have elected not to contribute.

11.2                If any such Party fails to give such notice, that Party (a
"non-Participant") shall forfeit the right to contribute to Mine Costs and shall
suffer dilution and conversion of its Interest as provided in this paragraph.
Those Parties which elected to contribute as aforesaid may thereupon elect to
increase their contribution to the Mine Costs, if more than one Party then in
proportion to their respective Interests, by the amount which any Party has
declined to contribute. If elections are made so that Mine Costs are fully
committed the Interest of each Participant shall be increased and that of each
non-Participant shall be decreased so that the Interest of each Party at all
times is equal to:

  (a)

the sum of its Exploration Costs, its Prior Exploration Costs and its
contribution to Mine Costs;

       

divided by

        (b)

the sum of the total Exploration Costs, total Prior Exploration Costs and the
total Mine Costs of all the Parties;

       

multiplied by

        (c)

100.

                        If any Party's Interest is thereby less than 20% it
shall forfeit its Interest to the Participants, if more than one then in
proportion to their respective Interests, and that Party shall be entitled to
receive as its sole remuneration and benefit in consideration of that assignment
and conveyance, a 5% Net Profits Royalty calculated in accordance with Appendix
II. Each Participant shall severally cause to be paid to each non-Participant
any Net Profits Royalty derived from the Property in the manner provided in
Appendix II.

11.3                If Mine Costs are not fully committed the Production Notice
shall be deemed to be withdrawn.

11.4                If Mine Costs are fully committed, the Operator shall
diligently proceed to implement the Feasibility Report in accordance with normal
standards in the mining industry. If the Operator fails to so implement the
Feasibility Report within 12 months of the issuance of the Production Notice for
reasons other than general economic conditions in the mining industry, any Party
which forfeited the right to contribute to Mine Costs pursuant to section 11.2
shall have the right, exercisable during the 30 days following the expiration of

--------------------------------------------------------------------------------

11

such 12 month period, to re-acquire from the Participants all of its Interest as
last held, by paying its Proportionate Share of Mine Costs together with
interest at the Prime Rate plus 2% to the Participants in proportion to their
Interests.

11.5                During the 12 month period referred to in section 11.4 the
Participants shall not be obligated to provide any non-Participant with the
results of any work carried out on the Property, the Participants' sole
obligation during such period being to provide any non-Participant, on the
written request of such non-Participant, but only once during the said 12
months, with a summary of the nature of the work carried out and the total Costs
thereof.

12.                  MINE FINANCING

12.1                The contributions of the Participants toward the Mine Costs
shall be individually and separately provided by them.

12.2                Any Party may pledge, mortgage, charge or otherwise encumber
its Interest in order to secure monies borrowed and used by that Party for the
sole purpose of enabling it to finance its participation under this Agreement or
in order to secure by way of a general security interest as a part of the
general corporate assets of that Party monies borrowed for its general corporate
purposes, provided that the pledgee, mortgagee, holder of the charge or
encumbrance (in this section called the "Chargee") shall hold such interest
subject to the provisions of this Agreement and that if the Chargee realizes
upon any of its security it will comply with this Agreement. The agreement
between the Party, as borrower, and the Chargee shall contain specific
provisions to the same effect as the provisions of this section.

13.                  CONSTRUCTION

13.1                Subject to Article 11, the Management Committee shall cause
the Operator to, and the Operator shall, proceed with Construction with all
reasonable dispatch after a Production Notice has been given. Construction shall
be substantially in accordance with the Feasibility Report subject to any
variations proposed in the Production Notice, and subject also to the right of
the Management Committee to cause such other reasonable variations in
Construction to be made as the Management Committee deems advisable.

14.                  OPERATION OF THE MINE

14.1                Commencing with the Completion Date all Mining Operations
shall be planned and conducted and all estimates, reports and statements shall
be prepared and made on the basis of an Operating Year.

14.2                With the exception of the first Operating Year an operating
plan for each Operating Year shall be submitted by the Operator to the
Participants not later than the end of the third quarter in the year immediately
preceding the Operating Year to which the Operating Plan relates. Each Operating
Plan shall contain the following:

  (a)

a plan for the proposed Mining Operation;

        (b)

a detailed estimate of all Mine Costs plus a reasonable allowance for
contingencies;

        (c)

an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals to be produced; and

        (d)

such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan,

and upon request of any Participant the Operator shall meet with that
Participant to discuss the Operating Plan and shall provide such additional or
supplemental information as that Participant may reasonably require with respect
thereto.

--------------------------------------------------------------------------------

12

14.3                The Management Committee shall adopt each Operating Plan,
with such changes as it deems necessary, at least three months before the
commencement of the Operating Year to which the Operating Plan relates but the
Management Committee may from time to time during the Operating Year amend any
Operating Plan as required.

14.4                The Operator shall be entitled to include in the estimate of
Mine Costs referred to in paragraph 14.2(b) the reasonably estimated costs of
satisfying continuing obligations that may remain after this Agreement
terminates in excess of amounts actually expended. Such continuing obligations
are or will be incurred as a result of the Joint Operation and shall include
such things as monitoring, stabilization, reclamation or restoration
obligations, severance and other employee benefit costs and all other
obligations incurred or imposed as a result of the Joint Operation which
continue or arise after termination of this Agreement and settlement of all
accounts. The amount accrued from time to time for the satisfaction of such
continuing obligations shall be classified as Costs hereunder but shall be
segregated into a separate account.

15.                  PAYMENT OF MINE COSTS

15.1                The Operator may invoice each Participant, from time to
time, for that Participant's Proportionate Share of Mine Costs incurred to the
date of the invoice, or at the beginning of each month for an advance equal to
that Participant's Proportionate Share of the estimated cash disbursements to be
made during the month. Each Participant shall pay its Proportionate Share of the
Mine Costs or the estimated cash disbursements aforesaid to the Operator within
30 days after receipt of the invoice. If the payment or advance requested is not
so made the amount of the payment or advance shall bear interest calculated
monthly not in advance from the 30th day after the date of receipt of the
invoice thereof by that Participant at a rate equivalent to the weighted average
Prime Rate for the month plus 2% per annum until paid. The Operator shall have a
lien on each Participant's Interest in order to secure that payment or advance
together with interest which has accrued thereon.

15.2                If any Participant (in this section 15.2 called a
"Defaulting Participant") fails to pay an invoice within the 30 day period as
aforesaid, the Operator may, by notice, demand payment. If no payment is made
within 30 days of the Operator's demand notice the Operator may, without
limiting its other rights at law, enforce the lien created by section 15.1 by
taking possession of all or any part of the Defaulting Participant's Interest.
The Operator may sell and dispose of the Interest which it has so taken into its
possession by:

  (a)

first offering that Interest to the non-Defaulting Participants, and if there is
more than one then in proportion to the respective Interests of the Participants
who wish to accept that offer, for that price which is the fair market value
stated in the lower of two appraisals obtained by the Operator from independent,
well recognized appraisers competent in the appraisal of mining properties; and

        (b)

if the non-Defaulting Participants have not purchased all or part of that
Interest as aforesaid, then by selling the balance, if any, either in whole or
in part or in separate parcels at public auction or by private tender (neither
the Participants nor the Defaulting Participant being entitled to bid) at a time
and on whatever terms the Operator shall arrange, having first given notice to
the Defaulting Participant of the time and place of the sale.

As a condition of the sale as contemplated in subsection 15.2(b) the purchaser
shall agree to be bound by this Agreement and, prior to acquiring the Interest,
shall deliver notice to that effect to the parties in form acceptable to the
Operator. The proceeds of the sale shall be applied by the Operator in payment
of the amount due from the Defaulting Participant and interest as aforesaid, and
the balance remaining, if any, shall be paid to the Defaulting Participant after
deducting reasonable costs of the sale. Any sale or disposal made as aforesaid
shall be a perpetual bar both at law and in equity by the Defaulting Participant
and its successors and assigns against all other Participants and the Operator.

--------------------------------------------------------------------------------

13

16.                  DISTRIBUTION IN KIND

16.1                It is expressly intended that, upon implementation of any
Production Notice hereunder, the association of the parties shall be limited to
the efficient production of Minerals from the Property and that each of the
parties shall be entitled to use, dispose of or otherwise deal with its
Proportionate Share of Minerals as it sees fit. Each Participant shall take in
kind, f.o.b. truck or railcar on the Property and separately dispose of its
Proportionate Share of the Minerals produced from the Mine. Extra costs and
expenses incurred by reason of the Participants taking in kind and making
separate dispositions shall be paid by each Participant directly and not through
the Operator or Management Committee.

16.2                Each Participant shall construct, operate and maintain, all
at its own cost and expense, any and all facilities which may be necessary to
receive and store and dispose of its Proportionate Share of the Minerals at the
rate they are produced.

16.3                If a Participant has not made the necessary arrangements to
take in kind and store its share of production as aforesaid the Operator shall,
at the sole cost and risk of that Participant store, in any location where it
will not interfere with Mining Operations, the production owned by that
Participant. The Operator and the other parties shall be under no responsibility
with respect thereto. All of the Costs involved in arranging and providing
storage shall be billed directly to, and be the sole responsibility of, the
Participant whose share of production is so stored. The Operator's charges for
such assistance and any other related matters shall be billed directly to an be
the sole responsibility of the Participant. All such billings shall be subject
mutatis mutandis to the provisions of sections 15.1 and 15.2 thereof.

17.                  SURRENDER OF INTEREST

17.1                Any Party may at any time upon notice, surrender its entire
Interest to the other Parties by giving those Parties notice of surrender.

                       The notice of surrender shall:

  (a)

indicate a date for surrender not less than three months after the date on which
the notice is given; and

          (b)

contain an undertaking that the surrendering Party will:

          (i)

satisfy its Proportionate Share, based on its then Interest, of all obligations
and liabilities which arose at any time prior to the date of surrender;

          (ii)

if the Operator has not included in Mine Costs the costs of continuing
obligations as set out in section 14.4 hereof, pay its reasonably estimated
Proportionate Share, based on the surrendering Party's then Interest, of the
Costs of rehabilitating the Mine site and of reclamation as at the date of
surrender; and

          (iii)

hold in confidence, for a period of two years from the date of surrender, all
information and data which it acquired pursuant to this Agreement.

17.2                Upon the surrender of its entire Interest as contemplated in
section 17.1 and upon delivery of a release in writing in form acceptable to
counsel for the Operator releasing the other parties from all claims and demand
hereunder, the surrendering party shall be relieved of all obligations or
liabilities hereunder except for those which arose or accrued or were accruing
due on or before the date of the surrender.

17.3                A Party to whom a notice of surrender has been given may
elect, by notice within 90 days to the Party which first gave the notice, to
accept the surrender, in which case the provisions of this Article shall apply,
or to join in the surrender. If all of the Parties join in the surrender the
Joint Operation shall be terminated in accordance with Article 18.

--------------------------------------------------------------------------------

14

18.                  TERMINATION OR SUSPENSION OF MINING OPERATIONS

18.1                The Operator may at any time subsequent to the Completion
Date, on at least 30 days notice to all Participants, recommend that the
Management Committee approve the suspension of Mining Operations. The Operator's
recommendation shall include a plan and budget (in this Article called the
"Mining Maintenance Plan") in reasonable detail of the activities to be
performed to maintain the Assets and Property during the period of suspension
and the Costs to be incurred. The Management Committee may at any time
subsequent to the Completion Date, cause the Operator to suspend Mining
Operations in accordance with the Operator's recommendation with such changes to
the Mine Maintenance Plan as the Management Committee deems necessary. The
Participants shall be committed to contribute their Proportionate Share of the
Costs incurred in connection with the Mine Maintenance Plan. The Management
Committee may cause Mining Operations to be resumed at any time.

18.2                The Operator may at any time following a period of at least
90 days during which Mining Operations have been suspended, upon at least 30
days notice to all Participants, or in the events described in section 18.1,
recommend that the Management Committee approve the permanent termination of
Mining Operations. The Operator's recommendation shall include a plan and budget
(in this Article called the "Mine Closure Plan") in reasonable detail of the
activities to be performed to close the Mine and reclaim the Property. The
Management Committee may, by unanimous approval of the representatives of all
Participants, approve the Operator's recommendation with such changes to the
Mine Closure Plan as the Management Committee deems necessary.

18.3                If the Management Committee approves the Operator's
recommendation to permanently terminate Mining Operations it shall cause the
Operator to:

  (a)

implement the Mine Closure Plan whereupon the Participants shall be committed to
pay, in proportion to their respective Interests, such Costs as may be required
to implement that Mine Closure Plan;

        (b)

remove, sell and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and

        (c)

sell, abandon or otherwise dispose of the Property.

                      The disposal price for the Assets and the Property shall
be the best price obtainable and the net revenues, if any, from the removal and
sale shall be credited to the Participants in proportion to their respective
Interests.

18.4                If the Management Committee does not approve the Operator's
recommendation contemplated to permanently terminate Mining Operations the
Operator shall maintain Mining Operations in accordance with the Mine
Maintenance Plan.

19.                  THE PROPERTY

19.1                Title to the Property shall be held in the name of the
Operator in trust for the Parties in proportion to their respective Interests as
adjusted from time to time. Each of the Parties shall have the right to receive
from the Operator, forthwith upon making demand therefor, such documents as it
may reasonably require to confirm its Interest.

19.2                Notwithstanding subsection 6.4(e), the Operator shall be
entitled, at any time and from time to time to surrender all or any part of the
Property or to permit the same to lapse, but only upon first either obtaining
the unanimous consent of the Management Committee, or giving 60 days notice of
its intention to do so to the other Parties with an Interest. In this latter
event the Parties, other than the Operator, shall be entitled to receive

--------------------------------------------------------------------------------

15

from the Operator, on request prior to the date of the surrender or lapse, a
conveyance of that portion of the Property intended for surrender or lapse,
together with copies of any plans, assay maps, diamond drill records and factual
engineering data in the Operator's possession and relevant thereto. Any part of
the Property so acquired shall cease to be subject to this Agreement.

20.                  INFORMATION AND DATA

20.1                At all times during the subsistence of this Agreement the
duly authorized representatives of each Participant shall, at its and their sole
risk and expense and at reasonable intervals and times, have access to the
Property and to all technical records and other factual engineering data and
information relating to the Property which is in the possession of the Operator.

20.2                During the Exploration Period while Programs are being
carried out the Operator shall furnish the Participants with monthly progress
reports and with a final report on conclusion of each Program. The final report
shall show the Mining Operations performed and the results obtained and shall be
accompanied by a statement of Costs and copies of pertinent plans, assay maps,
diamond drill records and other factual engineering data. During the
Construction Period and the Operating Year the Operator shall provide monthly
progress reports to the Participants which reports shall include information on
any changes or developments affecting the Mine that the Operator considers are
material.

20.3                All information and data concerning or derived from the
Mining Operations shall be kept confidential and, except to the extent required
by law or by regulation or policy of any securities commission, stock exchange
or other regulatory body, shall not be disclosed to any person other than an
Affiliate without the prior consent of all the Participants, which consent shall
not unreasonably be withheld.

20.4                The text of any news release or other public statements
which a party desires to make with respect to the Property shall be made
available to the other parties prior to publication and the other parties shall
have the right to make suggestions for changes therein within 24 hours of
delivery.

21.                  LIABILITY OF THE OPERATOR

21.1                Each party shall indemnify and save the Operator harmless
from and against any loss, liability, claim, demand, damage, expense, injury or
death, including, without limiting the generality of the foregoing, legal fees,
resulting from any acts or omissions of the Operator or its officers, employees
or agents.

21.2                Notwithstanding the foregoing, the Operator shall not be
indemnified or held harmless by any of the Parties for any loss, liability,
claim, damage, expense, injury or death, including, without limiting the
generality of the foregoing, legal fees, resulting from the negligence or wilful
misconduct of the Operator or its officers, employees or agents.

21.3                An act or omission of the Operator or its officers,
employees or agents done or omitted to be done:

  (a)

at the direction or within the scope of the direction of the Management
Committee;

        (b)

with the concurrence of the Management Committee; or

        (c)

unilaterally and in good faith by the Operator to protect life or property,

shall be deemed not to be negligence or wilful misconduct.

21.4                The obligation of the other parties to indemnify and save
the Operator harmless shall be in proportion to their Interests as at the date
that the loss, liability, claim, demand, damage, expense, injury or death
occurred or arose.

--------------------------------------------------------------------------------

16

21.5                The Operator shall not be liable to any other party nor
shall any party be liable to the Operator in contract, tort or otherwise for
special or consequential damages, including, without limiting the generality of
the foregoing, loss of profits or revenues.

22.                  INSURANCE

22.1                The Management Committee shall cause the Operator to place
and maintain with a reputable insurer or insurers such insurance, if any, as the
Management Committee in its discretion deems advisable in order to protect the
parties together with such other insurance as any Participant may by notice
reasonably request. The Operator shall, upon the written request of any
Participant, provide it with evidence of that insurance.

22.2                A party may place, for its own account, insurance for
greater or other coverage than that placed by the Operator.

23.                  RELATIONSHIP OF PARTIES

23.1                The rights, duties, obligations and liabilities of the
Parties shall be several and not joint nor joint and several, it being the
express purpose and intention of the Parties that their respective Interests
shall be held as tenants in common.

23.2                Nothing herein contained shall be construed as creating a
partnership of any kind or as imposing upon any Party any partnership duty,
obligation or liability to any other Party.

23.3                No Party shall, except when required by this Agreement or by
any law, by-law, ordinance, rule, order or regulation, use, suffer or permit to
be used, directly or indirectly, the name of any other Party for any purpose
related to the Property.

24.                  PARTITION

24.1                Each of the Parties waives, during the term of this
Agreement, any right to partition of the Property or the Assets or any part
thereof and no Party shall seek to be entitled to partition of the Property or
the Assets whether by way of physical partition, judicial sale or otherwise
during the term of this Agreement.

25.                  TAXATION

25.1                All Costs incurred hereunder shall be for the account of the
Party or Parties making or incurring the same, if more than one then in
proportion to their respective Interests, and each Party on whose behalf any
Costs have been incurred shall be entitled to claim all tax benefits,
write-offs, and deductions with respect thereto.

26.                  FORCE MAJEURE

26.1                Notwithstanding anything herein contained to the contrary,
if any Party is prevented from or delayed in performing any obligation under
this Agreement, and such failure is occasioned by any cause beyond its
reasonable control, excluding only lack of finances, then the time for the
observance of the condition of performance of the obligation in question shall
be extended for a period equivalent to the total period the cause of the
prevention or delay persists or remains in effect regardless of the length of
such total period.

26.2                Any Party claiming suspension of its obligations as
aforesaid shall promptly notify the other Parties to that effect and shall take
all reasonable steps to remove or remedy the cause and effect of the force
majeure described in the said notice insofar as it is reasonably able so to do
and as soon as possible but the terms of settlement of any labour disturbance or
dispute, strike or lockout shall be wholly in the discretion of the Party
claiming suspension of its obligations by reason thereof, and that Party shall
not be required to accede to

--------------------------------------------------------------------------------

17

the demands of its opponents in any such labour disturbance or dispute, strike,
or lockout solely to remedy or remove the force majeure thereby constituted.

26.3                The extension of time for the observance of conditions or
performance of obligations as a result of force majeure shall not relieve the
Operator from its obligations to keep the Property in good standing.

27.                  ARBITRATION

27.1                If any question, difference or dispute shall arise between
the Parties or any of them in respect of any matter arising under this Agreement
or in relation to the construction hereof the same shall be determined by the
award of three arbitrators to be named as follows:

  (a)

the Party or Parties sharing one side of this dispute shall name an arbitrator
and give notice thereof to the Party or Parties sharing the other side of the
dispute;

        (b)

the Party or Parties sharing the other side of the dispute shall, within 14 days
of receipt of the notice, name an arbitrator; and

        (c)

the two arbitrators so named shall, within 15 days of the naming of the latter
of them, select a third arbitrator.

                         The decision of the majority of these arbitrators shall
be made within 30 days after the selection of the latter of them. The expense of
the arbitration shall be borne by the Parties to the dispute as determined by
the arbitrators. If the Parties on either side of the dispute fail to name their
arbitrator within the time limited or proceed with the arbitration, the
arbitrator named may decide the question. The arbitration shall be conducted in
accordance with the provisions of the Commercial Arbitration Act (British
Columbia) and the decision of the arbitrator or a majority of the arbitrators,
as the case may be, shall be conclusive and binding upon all the parties.

28.                  RIGHT OF FIRST REFUSAL

28.1                Except as a result of the reduction of its Interest, a Party
shall not transfer, convey, assign, mortgage or grant an option in respect of or
grant a right to purchase or in any manner transfer or alienate all or any
portion of its Interest or rights under this Agreement otherwise than in
accordance with this Article.

28.2                Nothing in this Article shall prevent:

  (a)

a sale by a Party of all of its Interest or an assignment of all its rights
under this Agreement to an Affiliate provided that such Affiliate first complies
with the provisions of section 28.11 and agrees with the other Parties in
writing to retransfer such Interest to the originally assigning Party before
ceasing to be an Affiliate of such Party;

        (b)

a variation in a Party's Interest pursuant to Articles 8 or 11; or

        (c)

a disposition pursuant to an amalgamation or corporate reorganization which will
have the effect in law of the amalgamated or surviving company possessing all
the property, rights and interests and being subject to all the debts,
liabilities and obligations of each amalgamating or predecessor company.

28.3                Should a Party (the "Transferring Party") intend to dispose
of all or any portion of its Interest or rights under this Agreement it shall
first give notice in writing to the other parties (the "Other Parties") of such
intention together with the terms and conditions on which the Transferring Party
intends to dispose of its Interest or a portion thereof or rights under this
Agreement.

28.4                If a Party (the "Transferring Party") receives any offer to
dispose of all or any portion of its Interest or rights under this Agreement
which it intends to accept, the Transferring Party shall not accept the

--------------------------------------------------------------------------------

18

same unless and until it has first offered to sell such Interest or rights to
the other Parties (the "Other Parties") on the same terms and conditions as in
the offer received and the same has not been accepted by the Other Parties in
accordance with this Article.

28.5                Any communication of an intention to sell pursuant to
sections 28.3 and

28.4                (the "Offer") shall be in writing and shall:

  (a) set out in reasonable detail all of the terms and conditions of any
intended sale;         (b) if it is made pursuant to section 28.3, include a
photocopy of the Offer; and       (c) if it is made pursuant to section 28.4,
clearly identify the offering party and include such information as is known by
the Transferring Party about such offering party;

and such communication will be deemed to constitute an Offer by the Transferring
Party to the Other Parties to sell the Transferring Party's Interest or its
rights (or a portion thereof as the case may be) under this Agreement to the
Other Parties on the terms and conditions set out in such Offer. For greater
certainty it is agreed and understood that any Offer hereunder shall deal only
with the disposition of the Interest or rights of the Transferring Party
hereunder and not with any other interest, right or property of the Transferring
Party and such disposition shall, if for consideration, in whole or in part,
other than for money, be converted to a monetary consideration.

28.6                Any Offer made as contemplated in section 28.5 shall be open
for acceptance by the Other Parties for a period of 60 days from the date of
receipt of the Offer by the Other Parties.

28.7                If the Other Parties accept the Offer within the period
provided for in section 28.6, such acceptance shall constitute a binding
agreement of purchase and sale between the Transferring Party and the Other
Parties, in proportion to their Interests, for the Interest or its rights (or a
portion thereof as the case may be) under this Agreement on the terms and
conditions set out in such Offer.

28.8                If the Other Parties do not accept the Offer within the
period provided for in section 28.6, the Transferring Party may complete a sale
and purchase of its Interest or a portion thereof on terms and conditions no
less favorable to the Transferring Party than those set out in the Offer and, in
the case of an Offer under section 28.4, only to the party making the original
offer to the Transferring Party and in any event such sale and purchase shall be
completed within nine months from the expiration of the right of the Other
Parties to accept such Offer or the Transferring Party must again comply with
the provisions of this Article.

28.9                If the Other Parties do accept the Offer within the period
provided for in section 28.6 but fail to close the transaction contemplated
thereby within 90 days following receipt of such Offer, the Transferring Party
may complete a sale and purchase of its Interest or a portion thereof on any
terms and conditions but in any event such sale and purchase shall be completed
within nine months from the expiration of the right of the Other Parties to
accept such Offer or the Transferring Party must again comply with the
provisions of this article.

28.10              While any Offer is outstanding no other Offer may be made
until the first mentioned Offer is disposed of and any sale resulting therefrom
completed or abandoned in accordance with the provisions of this Article.

28.11              Before the completion of any sale by the Transferring Party
of its Interest or rights or any portion thereof under this Agreement, the
purchasing party shall enter into an agreement with the parties agreeing not to
sell except on the same terms and conditions as set out in this Agreement.

29.                  NOTICE

29.1                Any notice, direction or other instrument required or
permitted to be given under this Agreement shall be in writing and shall be
given by the delivery of same or by sending it by telecopier or other similar
form of

--------------------------------------------------------------------------------

19

communication, in each case addressed to the intended recipient at the address
of the respective Party set out on the first page hereof.

29.2                Any notice, direction or other instrument aforesaid will, if
delivered, be deemed to have been given and received on the day it was
delivered, and, if sent by telecopier or other similar form of communication, on
the day it was actually received.

29.3                Any Party may, at any time, give notice in writing to the
others of any change of address, and from and after the giving of such notice,
the address therein specified will be deemed to be the address of such party for
the purposes of giving notice hereunder.

30.                  WAIVER

30.1                No waiver of any breach of this Agreement shall be binding
unless evidenced in writing executed by the party against whom waiver is
claimed. Any waiver shall extend only to the particular breach so waived and
shall not limit any rights with respect to any future breach.

31.                  AMENDMENTS

31.1                This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. An amendment or variation of
this Agreement shall only be binding upon a Party if evidenced in writing
executed by that Party.

32.                  TERM

32.1                Unless earlier terminated by agreement of all Parties having
an Interest or as a result of one Party acquiring a 100% Interest and a 100%
interest in any Net Profits Royalty provided for herein, the Joint Operation and
this Agreement shall remain in full force and effect for so long as any Party
has any right, title or interest in the Property. Termination of this Agreement
shall not, however, relieve any Party from any obligations theretofore accrued
but unsatisfied nor from its obligations with respect to rehabilitation of the
Mine site and reclamation.

33.                  TIME OF ESSENCE

33.1                Time is of the essence of this Agreement.

34.                  SUCCESSORS AND ASSIGNS

34.1                This Agreement shall enure to the benefit of and be binding
upon the parties and their respective successors and permitted assigns.

35.                  GOVERNING LAW AND ATTORNMENT

35.1                This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the parties
hereto irrevocably attorn to the jurisdiction of the said Province.

36.                  INDEPENDENT LEGAL ADVICE

36.1                This Agreement has been prepared by O’Neill Law Corporation
acting solely on behalf of the Optionor and the Optionee acknowledges that it
has been advised to obtain independent legal advice.

--------------------------------------------------------------------------------

20

37.                  COUNTERPART EXECUTION

37.1                     This Agreement may be executed in several parts in the
same form and such parts as so executed shall together constitute one original
agreement, and such parts, if more than one, shall be read together and
construed as if all the signing parties hereto had executed one copy of this
Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CLISBAKO MINERALS INC.                   by its authorized signatory:   DAVID K.
RYAN   President & Director               MANADO GOLD CORP.                   by
its authorized signatory:   LOGAN B. ANDERSON   President & Director  


--------------------------------------------------------------------------------

21

APPENDIX I

to that certain Joint Venture Agreement between Clisbako Minerals Inc. and
Manado Gold Corp. made as of the __________________________ day of
_______________________, 2010.

ACCOUNTING PROCEDURE

1.                  INTERPRETATION

1.1                In this Appendix the following words, phrases and expressions
shall have the following meanings:

  (a)

"Agreement" means the Agreement to which this Accounting Procedure is attached
as Appendix I.

        (b)

"Count" means a physical inventory count.

        (c)

"Employee" means those employees of the Operator who are assigned to and
directly engaged in the conduct of Mining Operations, whether on a full-time or
part-time basis.

        (d)

"Employee Benefits" means the Operator's cost of holiday, vacation, sickness,
disability benefits, field bonuses, paid to and the Operator's cost of
established plans for employees' group life insurance, hospitalization, pension,
retirement and other customary plans maintained for the benefit of Employees and
Personnel, as the case may be, which costs may be charged as a percentage
assessment on the salaries and wages of Employees or Personnel, as the case may
be, on a basis consistent with the Operator's cost experience.

        (e)

"Field Offices" means the necessary sub-office or sub-offices in each place
where a Program or Construction is being conducted or a Mine is being operated.

        (f)

"Government Contributions" means the cost or contributions made by the Operator
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be.

        (g)

"Joint Account" means the books of account maintained by the Operator to record
all costs, expenses, credits and other transactions arising out of or in
connection with the Mining Operations.

        (h)

"Material" means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Management Committee, for use in
the Mining Operations and, without limiting the generality of the foregoing,
more particularly "Controllable Material" means such Material which is
ordinarily classified as Controllable Material, as that classification is
determined or approved by the Management Committee, and controlled in mining
operations.

        (i)

"Personnel" means those management, supervisory, administrative, clerical or
other personnel of the Operator normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Offices in
question.

        (j)

"Reasonable Expenses" means the reasonable expenses of Employee or Personnel, as
the case may be, for which those Employees or Personnel may be reimbursed under
the Operator's usual expense account practice, including, without limiting the
generality of the


--------------------------------------------------------------------------------

22

 

foregoing, any relocation expenses necessarily incurred in order to properly
staff the Mining Operations if the relocation is approved by the Management
Committee.

        (k)

"Supervision Offices" means the Operator's offices or department within the
Operator's offices from which the Mining Operations are generally supervised.

1.2                Other capitalized words, phrases and expressions in this
Appendix shall have the same meaning as in the Agreement.

2.                  STATEMENTS AND BILLINGS

2.1                The Operator shall, by invoice, charge each Participant with
its Proportionate Share of Explorations Costs and Mine Costs in the manner
provided in the Agreement.

2.2                The Operator shall deliver, with each invoice rendered for
Costs incurred, a statement indicating:

  (a)

all charges or credits to the Joint Account relating to Controllable Material in
detail; and

        (b)

all other charges and credits to the Joint Account summarized by appropriate
classification indicative of the nature of the charges and credits.

2.3                The Operator shall delivery with each invoice for an advance
of Costs a statement indicating:

  (a)

the estimated Exploration Costs or, in the case of Mine Costs, the estimated
cash disbursements to be made during the next succeeding month;

        (b)

the addition thereto or subtraction therefrom, as the case may be, made in
respect of Exploration Costs or Mine Costs actually having been incurred in an
amount greater or lesser that the advance which was made by each Participant for
the penultimate month preceding the month of the invoice; and

        (c)

the advances made by each Participant to date and the Exploration Costs or Mine
Costs incurred to the end of the penultimate month preceding the month of the
invoice.

3.                  DIRECT CHARGES

3.1                The Operator shall charge the Joint Account with the
following items:

  (a)

Contractor's Charges:

         

All proper costs relative to the Mining Operations incurred under contracts
entered into by the Operator with third parties.

          (b)

Labour Charges:

          (i)

The salaries and wages of Employees in an amount calculated by taking the full
salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Mining Operations and as its denominator the total normal
working time for the month of the Employee.

          (iii)

The Reasonable Expenses of the Employees.


--------------------------------------------------------------------------------

23

  (iv)

Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect of their
salaries and wages.

              (c)

Office Maintenance:

              (i)

The cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Offices. The basis for charging the Joint Account for Office
maintenance costs shall be as follows:

              (A)

the expense of maintaining and operating Field Offices, less any revenue
therefrom; and

              (B)

that portion of maintaining and operating the Supervision Offices which is equal
to

              (1)

the anticipated total operating expenses of the Supervision Offices

             

divided by

              (2)

the anticipated total staff man-days for the Employees whether in connection
with the Mining Operations or not

             

multiplied by

              (3)

the actual total time spent on the Mining Operations by the Employee expressed
in man-days.

              (ii)

Without limiting the generality of the foregoing, the anticipated total
operating expenses of the Supervision Offices shall include:

              (A)

the salaries and wages of the Operator's Personnel which have been directly
charged to those offices;

              (B)

the Reasonable Expenses of the Personnel; and

              (C)

Employee Benefits.

              (iii)

The Operator shall make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man-days referred to in clause
3.1(c)(i)(B) of this Appendix I.

              (d)

Material:

The cost of Material purchased or furnished by the Operator.

  (e)

Transportation Charges:

       

The cost of transporting Employees and Material necessary for the Mining
Operations.


--------------------------------------------------------------------------------

24

  (f)

Service Charges:

          (i)

The cost of services and utilities procured from outside sources other than
services covered by paragraph 3.1(h). Subject to section 5.1 of the Agreement,
the cost of consultant services shall not be charged to the Joint Account unless
the retaining of the consultant is approved in advance by the Management
Committee but if not so charged the cost of such services shall be included as
Costs of the Participant retaining such consultant.

          (ii)

Use and service of equipment and facilities furnished by the Operator as
provided in section 4.5 of this Appendix I.

          (g)

Damages and Losses to Joint Property:

         

All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause. The Operator shall furnish each Participant in writing with particulars
of the damages or losses incurred as soon as practicable after the damage or
loss has been discovered. The proceeds, if any, received on claims against any
policies of insurance in respect of those damages or losses shall be credited to
the Joint Account.

          (h)

Legal Expense:

         

All costs of handling, investigating and settling litigation or recovering the
Assets including, without limiting the generality of the foregoing, lawyer's
fees, court costs, costs of investigation or procuring evidence and amounts paid
in settlement or satisfaction of any litigation or claims but unless otherwise
approved in advance by the Management Committee, no charge shall be made for the
services of the Operator's legal staff or the fees and expenses of outside
solicitors.

          (i)

Taxes:

         

All taxes, duties or assessments of every kind and nature, except income taxes,
assessed or levied upon or in connection with a Property, the Mining Operations
thereon, or the production therefrom, which have been paid by the Operator for
the benefit of the parties.

          (j)

Insurance:

         

Net premiums paid for:

          (i)

such policies of insurance on or in Operations as may be required to be carried
by law;

          (ii)

such other policies of insurance as the Operator may carry in accordance with
the Agreement; and

          (iii)

the applicable deductibles in event of an insured loss.

          (k)

Rentals:

         

Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and of the Mining Operations.


--------------------------------------------------------------------------------

25

  (l) Permits:

Permit costs, fees and other similar charges which are assessed by various
governmental agencies.

  (m)

Other Expenditures:

       

Such other costs and expenses which are not covered or dealt with in the
foregoing provisions as are incurred with the approval of the Management
Committee for Mining Operations or as may be contemplated in the Agreement.

4.                  PURCHASE OF MATERIAL

4.1                The Operator shall purchase all Materials for Mining
Operations.

4.2                Materials purchased and services procured by the Operator
directly for the Mining Operations shall be charged to the Joint Account at the
price paid by the Operator less all discounts actually received.

4.3                So far as it is reasonably practical and consistent with
efficient and economical operations the Operator shall purchase, furnish or
otherwise acquire only such Material and the Operator shall attempt to minimize
the accumulation of surplus stocks of Material.

4.4                Any Participant may sell Material or services required in the
Mining Operations to the Operator for such price and upon such terms and
conditions as the Management Committee may approve.

4.5                Notwithstanding the foregoing provisions, the Operator shall
be entitled to supply for use in connection with the Mining Operations equipment
and facilities which are owned by the Operator and to charge the Joint Account
with such reasonable costs as are commensurate with the ownership and use
thereof.

5.                  DISPOSAL OF MATERIAL

5.1                The Operator, with the approval of the Management Committee,
may, from time to time, sell any Material which has become surplus to the
foreseeable needs of the Mining Operations for such price and upon such terms
and conditions as are available.

5.2                Any Participant may purchase from the Operator any Material
which may from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

5.3                Upon termination of the Agreement the Management Committee
may approve the division of any Material held by the Operator at that date which
may be taken by the Participants in kind or be taken by a Participant in lieu of
a portion of its Proportionate Share of the net revenues received from the
disposal of the Assets and Property. If such a division to a Participant be in
lieu of a portion of its Proportionate Share it shall be for such price and on
such terms and conditions as the Management Committee may approve.

5.4                The net revenues received from the sale of any Material to
third parties or to a Participant shall be credited to the Joint Account.

6.                  INVENTORIES

6.1                The Operator shall maintain records of Material in reasonable
detail and records of Controllable Material in detail.

6.2                The Operator shall perform Counts from time to time at
reasonable intervals and in connection therewith shall give notice of its
intention to perform a Count to each Participant at least 30 days in

--------------------------------------------------------------------------------

26

advance of the date set for performing of the Count. Each Participant shall be
entitled to be represented at the performing of a Count upon giving notice
thereof to the Operator within 20 days of the Operator's notice. A Participant
who is not represented at the performing of the Count shall be deemed to have
approved the Count as taken.

6.3                Forthwith after performing a Count the Operator shall
reconcile the inventory with the Joint Account and provide each Participant with
a statement listing the overages and shortages of inventory except such
shortages as may have arisen due to a lack of diligence on the part of the
Operator.

7.                  ADJUSTMENTS

7.1                Payment of any invoice by a Participant shall not prejudice
the right of that Participant to protest the correctness of the statement
supporting the payment but all invoices and statements presented to each
Participant by the Operator during any Operating Year shall conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the Operating Year to which the invoice or statement relates, unless
within that 12 month period that Participant gives notice to the Operator making
claim on the Operator for an adjustment to the invoice or statement.

7.2                The Operator shall not adjust any invoice or statement in
favour of itself after the expiration of 12 months following the end of the
Operating Year to which the invoice or statement relates.

7.3                Notwithstanding the foregoing, the Operator may make
adjustments to an invoice or statement which arise out of a Count.

7.4                A Participant shall be entitled upon notice to the Operator
to request that the independent external auditor of the Operator provide that
Participant with its opinion that any invoice or statement delivered pursuant to
the Agreement in respect of the period has been prepared in accordance with the
Agreement.

7.5                The time for giving the audit opinion shall not extend the
time for the taking of exception to any statement or invoice and making claims
on the Operator for adjustment thereto.

7.6                The cost of the auditor's opinion shall be solely for the
account of the Participant requesting the auditor's opinion, unless the audit
disclosed a material error adverse to that Participant, in which case the cost
shall be solely for the account of the Operator.

--------------------------------------------------------------------------------

27

APPENDIX II

to that certain Joint Venture Agreement between Clisbako Minerals Inc. and
Manado Gold Corp. made as of the __________________________ day of
_______________________ , 2010.

NET PROFITS ROYALTY

Pursuant to the attached Agreement, a party (the "Royalty Holder") may be
entitled to a royalty equal to a percentage of Net Profits (the "Net Profits
Royalty"). The Party or Parties who are not a Royalty Holder (the "Owner") shall
be entitled to a 100% beneficial interest in the Property subject to the Net
Profits Royalty. The Net Profits Royalty shall be calculated as follows:

1.                When a Participant is first entitled to receive a Net Profits
Royalty, the Operator shall establish a Royalty Account to which it shall debit:

  (a)

Pre-production Expenditures;

        (b)

Working Capital;

        (c)

Operating Losses;

        (d)

Post-production Capital Expenditures;

        (e)

Interest Charges; and

        (f)

Reserve Charges.

2.                The Operator shall apply Net Profits first to reduce the
amounts debited to the Royalty Account. While there is any debit balance in the
Royalty Account, the Owner shall retain all Product or Net Profits (in
proportion to their Interests if more than one Owner). Whenever the Royalty
Account shows no debits, Net Profits in an amount equal to the credit balance in
the Royalty Account shall be distributed to the Royalty Holder in an amount
equal to the applicable Net Profits Royalty, and the balance to the Owner.

3.                The Operator shall debit or credit amounts to the Royalty
Account, whichever is applicable, on a monthly basis and distribution of Net
Profits shall be made on an interim basis within 20 days of the end of each
month. A final settlement of the distribution of Net Profits shall be made
within 90 days of the end of each calendar year. The Owner shall be entitled to
deduct any overpayment of Net Profits as revealed in the annual calculation for
purposes of the final settlement from future payments due to the Royalty Holder.
Any underpayment shall be paid by the Owner to the Royalty Holder forthwith.

4.                The Owner shall at all times maintain adequate records which
shall be made available to the Royalty Holder in order that the Royalty Holder
may verify the correctness of any entries in the Royalty Account or in the
determination of Net Profits. The Owner shall utilize methods of weighing and
sampling ore which are generally accepted within the industry.

5.                The terms which are defined in the Agreement shall have the
same defined meanings in this Appendix, the provisions of this Appendix are
subject to the provisions of the Agreement and the following words, phrases and
expressions shall have the following meanings:

  (a)

Interest Charges means an amount obtained by applying the Prime Rate at the time
the calculation is made plus 1% to the month end debit balance in the Royalty
Account. The amount so obtained shall be debited to the Royalty Account at the
time of calculation.


--------------------------------------------------------------------------------

28

  (b)

Net Profits means, in any month after the Completion Date, the amount by which
Revenue exceeds Operating Costs.

        (c)

Operating Costs means all costs of Commercial Production categorized as
"operating" costs by generally accepted accounting practice including all taxes,
royalties and other levies except for federal and provincial corporate income
taxes but not including any charges for depreciation, depletion or amortization.
Operating Costs shall also include a reasonable charge for administration and
management not to exceed 10% of all other Operating Costs.

        (d)

Operating Losses means the amount by which Operating Costs exceed Revenue in any
month after the commencement of Commercial Production.

        (e)

Post-production Capital Expenditures means all expenditures made by the Owner
after the Completion Date to acquire or construct assets having a useful life of
more than one year or on development or expansion of a mine or other production
facilities the cost of which would be charged on a unit of production basis in
accordance with generally accepted accounting principles.

        (f)

Pre-production Expenditures means all money provided and spent by the Owner on
the Property prior to the commencement of Commercial Production including,
without limiting the generality of the foregoing, all money provided and spent
by the Owner exploring, developing and equipping the Property for production,
completing Feasibility Reports, maintaining the Property in good standing,
constructing all facilities necessary to commence Commercial Production on the
Property, constructing or acquiring infrastructure or facilities off of the
Property but required for Commercial Production, and on making any other
expenditures related to the achievement of Commercial Production.

        (g)

Reserve Charges means an amount to be established by estimating the cost of
rehabilitation which will have to be spent after Commercial Production has
terminated and a portion of that cost will be charged monthly to the Royalty
Account over a reasonable period of time commencing no sooner than five years
prior to the termination of Commercial Production.

        (h)

Revenue means all money received by the Owner for the sale of Minerals or any
Assets the cost of which has been previously charged to the Royalty Account.

        (i)

Royalty Account means the account to be established by the Operator for purposes
of calculating the amount of the Royalty Holder's royalty.

        (j)

Working Capital means all monies spent by the Owner for working capital prior to
the date when Commercial Production on the Property generates sufficient revenue
to satisfy working capital requirements.


--------------------------------------------------------------------------------

APPENDIX III

to that certain Joint Venture Agreement between Clisbako Minerals Inc. and
Manado Gold Corp. made as of the __________________________ day of 
_______________________ , 2010.

CALCULATION OF PRIOR EXPLORATION COSTS

CLISBAKO MINERALS INC. $*     MANADO GOLD CORP. $*


--------------------------------------------------------------------------------

APPENDIX IV

to that certain Joint Venture Agreement between Clisbako Minerals Inc. and
Manado Gold Corp. made as of the __________________________ day of , 2010.

THE PROPERTY

--------------------------------------------------------------------------------